TRCEATTORNEYGENERAL
                     OPF~EXL%LS



Ronore~blblo
        &. Et.ariftin
uotlnt~
     Attomey
Graham, T6xas
                           Opblon No. O-2163
Dear m.r1                  Re: Whether Tot ownad b]rituaur
                               Altrulstlo Club of Olnsy is
                               subjeot to taratfen.




       that the ikobs w&i. ahow thet the~‘prime
                                              puxpoae
       Altma$stle Club I.84 oooial one.
          %ia r8qU8at OUP OpiniQtlaa to whether thh28
lot la subjeot to taxattoo.
          ActioLe VIU, Reation 2, of ths Gtata Eonati-
tution proiides that the Lag&slatmx may by p;aneralLaWE
exe t +&IQ taxatien nlnstituti~n% of $W’81~ publla
ahsr
   “9 tgp
          The fset that an inatlt~t.tiain my do aonm ahar-
itable work ta snotautflalent to bring,it within ths
exemptlrm. WC ~oouzW3have held that the word "purttlyw
06 used 5n tietlon 2 qf A.rtlole   VIII is intended to
modify the nora,~Wmrit * and not the word *publla*.
'Phereforcl iw an lnstfiu6Lm to be one or purexy pub-
l5.0 @helpi& lt maat be B?M wi’icseapraprtp in use%,wholly
and exobx6ivei.y fQr Qh6ribablsparp0iB88.
No. 151 ~8. Qity 6f Ho(lrton~U+ 8. W, (Zd,*&':'%t~
aoarton VB,.&wt$i,ah Rite Benevolent-   ABa*n,,  230 B. W.
978. A.sstat& ta F&nta ROOD Inflmry vn. City of 8an
Antonio, 259 $5,w,,926 br the Gda8i0n        Q$ AppeOl,E, the
ebova oonstlttational provistan expp*assly   mksa m.ll and
+oi& a&l ‘+xe,ap~&oanattempt+4   .#vqeykhr bg the Ugiela-
tare,uiiles,eeuthorLze6 by t&8 ooluttltutional   gravial~on